Citation Nr: 1445211	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-33 083	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a dysthemic disorder, obsessive-compulsive disorder (OCD), and a nervous condition due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 through July 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for a dysthemic disorder, to include obsessive-compulsive disorder (OCD).  Subsequent to the October 2012 Statement of the Case, in June 2013, the Veteran asserted that his claim for service connection included the theory that his psychiatric disorder had been caused by exposure to Agent Orange.  The August 2013 Supplemental Statement of the Case re-characterized the issue on appeal as in this decision, and continued the denial of service connection.    


FINDING OF FACT

On September 9, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claim for entitlement to service connection for a dysthemic disorder, to include obsessive-compulsive disorder (OCD).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran  or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a psychiatric disorder, to include a dysthemic disorder, obsessive-compulsive disorder (OCD), and a nervous condition due to Agent Orange exposure, is dismissed. 



		
H. Seesel
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


